People v Brown (2015 NY Slip Op 07060)





People v Brown


2015 NY Slip Op 07060


Decided on October 1, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2015

Tom, J.P., Acosta, Moskowitz, Richter, JJ.


15761 2288/12

[*1] The People of the State of New York, Respondent,
vGadriele Brown, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Laura Boyd of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Martin J. Foncello of counsel), for respondent.

Judgment, Supreme Court, New York County (Rena K. Uviller, J. at plea; A. Kirke Bartley, J. at sentencing), rendered April 3, 2013, convicting defendant of attempted robbery in the second degree, and sentencing him to a term of two years, unanimously modified, on the law, to the extent of vacating the sentence and remanding for resentencing, and otherwise affirmed.
As the People concede, defendant is entitled to resentencing for an express youthful offender determination
(see People v Rudolph, 21 NY3d 497 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 1, 2015
CLERK